Citation Nr: 0033301	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought.  The veteran filed a timely appeal, and by a July 
1999 Remand, the case was referred by the Board to the RO for 
additional development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The objective medical evidence consistently shows that 
the veteran manifested hearing acuity not exceeding Level I 
and Level II in the right and left ears, respectively, 
between October 1997 and February 2000.  

3.  The veteran currently experiences tinnitus, for which a 
10 percent evaluation is currently in effect.  

4.  A 10 percent evaluation is the highest and only schedular 
evaluation for tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100 (1998) and (2000).  

2.  The criteria for assignment of an evaluation in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.87, Diagnostic Code 6260 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected bilateral hearing loss and tinnitus is greater than 
reflected by the currently assigned noncompensable and 10 
percent respective evaluations.  In such cases, VA has a duty 
to assist the veteran in developing facts which are pertinent 
to those claims.  See generally Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for equitable resolutions of the issues on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (rating schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of a compensable 
evaluation for his bilateral hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
rating schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of November 1997 was rendered, the 
Board notes that the amended regulations did not result in 
any substantive changes relevant to this appeal.  Essentially 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of pure tone 
audiometry results and the results of controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
set of rating criteria can be more favorable to the veteran's 
claim since the criteria are identical.  The severity of a 
hearing loss disability is determined by applying the 
criteria set forth at 38 C.F.R. § 4.85 (2000).  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2000), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999); 
38 C.F.R. § 4.85, Table VI (2000).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for bilateral hearing 
loss and tinnitus was granted by a July 1989 rating decision.  
Noncompensable evaluations for both disorders were assigned, 
effective from April 28, 1988.  In June 1997, the veteran 
filed a claim for increased ratings.  By a rating decision of 
November 1997, the noncompensable evaluation for bilateral 
hearing loss was continued, and a 10 percent evaluation for 
tinnitus was assigned, effective from June 16, 1997.  The 
veteran appealed that decision, contending in substance, that 
the severity of his bilateral hearing loss and tinnitus was 
greater than reflected by the currently assigned evaluations.  

First addressing the issue of entitlement to an evaluation in 
excess of 10 percent for tinnitus, the Board observes that a 
10 percent evaluation is the highest, and in fact, the only 
rating available for tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  No other diagnostic code 
addresses tinnitus or symptomatology otherwise related 
thereto, and no other diagnostic code provides for a higher 
evaluation for such disability.  Accordingly, the veteran is 
not entitled to an evaluation in excess of 10 percent for 
tinnitus on a schedular basis.  The Board will address the 
issue of whether the veteran might be entitled to a higher 
rating for tinnitus on an extraschedular basis below.  

With respect to the veteran's claim for entitlement to a 
compensable evaluation for bilateral hearing loss, at a VA 
audiological examination in October 1997, the average pure 
tone decibel loss in the right ear was 38, and in the left 
ear was 40.  (The average is computed from the results of 
1000, 2000, 3000, and 4000 Hz; the results at 500 Hz are only 
used to determine whether hearing loss disability, under VA 
standards, is present).  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.  

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's October 
1997 examination yields a numerical category designation of I 
in the right ear (between 0 and 41 average pure tone hearing 
loss, with between 92 and 100 percent of speech 
discrimination), and II in the left ear (between 0 and 41 
average pure tone hearing loss, with between 84 and 90 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of 0 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent an additional VA audiometric 
examination in March 1999. The average pure tone decibel loss 
in the right ear was 40 decibels, and in the left ear was 42 
decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.

Applying the pertinent rating criteria (again under both the 
former and the revised standards) to the veteran's March 1999 
examination yields a numerical category designation of I in 
the right ear (between 0 and 41 average pure tone hearing 
loss, with between 92 and 100 of speech discrimination), and 
I in the left ear (between 42 and 49 average pure tone 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for the 
veteran's bilateral hearing loss into Table VII also produces 
a disability evaluation of 0 percent under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

In August 1999, the veteran submitted a statement in which he 
alleged that his bilateral hearing loss had increased in 
severity.  Accordingly, he was afforded his most recent VA 
audiological examination in February 2000.  The results of 
that examination found that the average pure tone decibel 
loss in the right ear was 40 decibels, and in the left ear 
was 45 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 88 
percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
February 2000 examination yields a numerical category 
designation of I in the right ear (between 0 and 41 average 
pure tone hearing loss, with between 92 and 100 percent of 
speech discrimination), and II in the left ear (between 42 
and 49 average pure tone hearing loss, with between 84 and 90 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under the applicable diagnostic code.  See 
Karnas, supra.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims for assignment of a compensable evaluation 
for bilateral hearing loss, or for an evaluation in excess of 
10 percent for tinnitus, that would give rise to reasonable 
doubt in his favor, the provisions set forth at 38 U.S.C.A. 
§ 5107 and the Veterans Claims Assistance Act of 2000 are not 
applicable.  The Board recognizes that the veteran has 
complained that his bilateral hearing loss is more severe 
than currently evaluated, and that his tinnitus exacerbates 
his hearing disability.  However, the audiometric results 
discussed above fail to show a disability to the degree of 
severity as reported by the veteran.  Accordingly, based on 
the objective medical evidence demonstrated by the reports of 
the VA audiometric examinations discussed above, in addition 
to other clinical treatment records, the Board finds no basis 
upon which to grant a compensable rating for bilateral 
hearing loss or an evaluation in excess of 10 percent for 
tinnitus.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (2000), to include the provisions 
of 38 C.F.R. § 3.321(b)(1) (2000), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his bilateral hearing loss and tinnitus warrant assignment of 
higher evaluations.  In exceptional cases in which schedular 
evaluations are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  With respect to 
bilateral hearing loss, there is a full range of ratings, 
under both the former and revised criteria that anticipate 
greater disability.  The record, however, does not establish 
the presence of findings that would support a higher rating 
under the Rating Schedule.  With respect to tinnitus, the 10 
percent evaluation is the only rating available for that 
disability, but the veteran has not been objectively shown to 
have received any treatment or hospitalization for tinnitus.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  Notwithstanding any 
showing that the veteran is currently unemployed, there is no 
showing that his bilateral hearing loss and tinnitus have 
markedly interfered with his ability to obtain or retain 
gainful employment, or have caused frequent (or any) 
hospitalization.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

